Citation Nr: 1208136	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-03 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of sling paralysis of the left arm, manifested by a resting tremor (left arm disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran who served on active duty from March 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), that denied, among other things, reopening the Veteran's left arm disability claim.

In March 2010, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

This matter, along with entitlement to service connection for heel spurs was remanded in June 2010 for further development.  A November 2011 rating decision granted the Veteran's heel spurs claim.  Consequently, that issue is no longer before the Board.


FINDING OF FACT

The evidence reasonably shows that the Veteran has residuals of sling paralysis of the left arm, manifested by a resting tremor.


CONCLUSION OF LAW

Service connection for a left arm disability manifested by a resting tremor is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It applies in this case.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

Analysis

At the outset, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran contends that he has a left arm disability which began during his active duty and has persisted since that time.  

A June 1964 service treatment record documents complaints of numbness in the left arm.  No further complaints are noted, and his April 1968 separation examination reveals normal evaluation of the upper extremities. 

Post-service treatment records include a private March 1990 electromyography study which documents mild asymptomatic carpal tunnel syndrome.

On August 2010 VA neurological evaluation, the Veteran reported that he has experienced pain in his left arm for the past 46 years.  He reported that while on active duty he suffered sling paralysis due to pulling his sling tightly.  He denied any numbness in the dorsal region of the left hand but reported numbness in the fingers and the palmar aspect of his left hand.  Physical evaluation revealed, in pertinent part, a resting tremor of the left upper extremity which improved with action.  The examiner stated:

"History suggest that it is more likely than not that the [Veteran] suffered from radial nerve palsy or sling paralysis in 1964 as a consequence [of] activities related to military service.  He has since recovered full function of the left radial nerve and all components and terminal branches of innervations are in working order at this time as related to the sling paralysis episode of 1964."

The Board notes that the examiner has indicated that the Veteran has since recovered fully from the in-service incident; however, a resting tremor of the left upper extremity was clearly noted in the report.  Additionally, the Veteran has reported continued symptoms in his left arm since his military service.  The Veteran is competent to report such findings.  Moreover, while it is true that paresthesias was denied in the report of treatment dated in March 1990, and while it appears that some pain complaints may be referable to shoulder impingement that has not been shown to relate to service, the fact remains that some form of current disability of the left upper extremity is established by the August 2010 VA neurological evaluation, and such manifestation (i.e., a resting tremor) has been attributed to service.  The examiner reviewed the record and performed a physical evaluation of the Veteran, lending significant probative weight to his findings.  

In sum, the record enables a grant of service connection for a left arm disability manifested by a resting tremor.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of sling paralysis of the left arm, manifested by a resting tremor, is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


